Citation Nr: 1104596	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea, including 
as secondary to anxiety disorder not otherwise specified (NOS) 
with elements of posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge 
at a May 2010 video teleconference hearing.  The Veteran also 
testified before at a hearing that was held before a decision 
review officer (DRO) at the RO in September 2009.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving credibility to the testimony of the Veteran, the 
evidence shows that it is at least as likely as not that tinnitus 
was incurred or is related to in service event. 

2.  The evidence does not show that it is at least as likely as 
not that the Veteran's sleep apnea is related to his service or 
to his anxiety disorder NOS with elements of PTSD.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

2.  The criteria for service connection for sleep apnea have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, with respect to the Veteran's hearing loss and 
tinnitus, he was sent a letter in December 2007, prior to the 
initial rating decision addressing those claims, which explained 
VA's duty to assist him with obtaining evidence in support of his 
claims.  This letter also explained what was necessary in order 
to establish service connection for a claimed disability as well 
as explained the manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.  With respect 
to the Veteran's claim for service connection for sleep apnea, 
the Veteran was sent a letter in February 2009, prior to the 
issuance of the rating decision which addressed that claim, which 
also provided him with information about VA's duty to assist him.  
That letter also provided information about how to establish 
service connection for a disability on both a direct and on a 
secondary basis, as well as explained the manner whereby VA 
assigns disability ratings and effective dates for service 
connected disabilities.   

In addition to its duty to assist the claimant, VA also must make 
reasonable efforts to assist the claimant with obtaining the 
evidence that is necessary in order to substantiate his or her 
claim(s), unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim(s).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has of record evidence including service treatment 
records, VA treatment records, private treatment records, written 
statements that were submitted by the Veteran, and transcripts of 
the Veteran's testimony at his September 2009 and May 2010 
hearings.

The Veteran was not afforded a VA examination with respect to his 
claims.  With regard to the Veteran's claim for service 
connection for tinnitus any error in this regard is harmless 
since service connection for tinnitus is granted herein.  

With respect to the Veteran's claim for service connection for 
sleep apnea, including as secondary to the Veteran's service 
connected psychiatric disorder, the Board notes that VA is 
required to provide a medical examination or medical opinion when 
such an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) the 
Veteran has a current disability or persistent or recurrent 
symptoms of a disability; (b) the disability or symptoms may be 
associated with the Veteran's service; and (c) the record does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case VA was not required to provide 
an examination with respect to this issue because the record does 
not contain any competent evidence that the Veteran's sleep apnea 
may be associated with his military service or with a service 
connected disability.  The only evidence in this regard was the 
Veteran's "conclusory, generalized statement" that his sleep 
apnea was somehow related to his PTSD; this is insufficient to 
trigger VA's duty to provide a medical examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  The Waters 
Court noted that, since all Veterans could make bare assertions 
that a service connected illness caused their current medical 
problems, requiring examinations in such cases "would eliminate 
the carefully drafted statutory standards governing the provision 
of medical examinations and require the Secretary to provide such 
examinations as a matter of course in virtually every veteran's 
disability case." Id at 1278.  The Federal Circuit "expressly 
rejected" the "theory that medical examinations are to be 
routinely and virtually automatically provided to all veterans in 
disability cases involving nexus issues."  Id at 1278-1279.  

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were satisfied in this case.

II.  Service connection

The Veteran contends that he has sleep apnea and tinnitus as a 
result of his military service.  The Veteran contends that his 
sleep apnea is due to his service connected anxiety disorder NOS 
with elements of PTSD.  That disorder is rated 30 percent 
disabling.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for a disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or injury 
that is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

	A.  Sleep Apnea

The Veteran's service records are negative for a diagnosis of, or 
treatment for, sleep apnea or any other sleep difficulty.  
Moreover, the Veteran does not contend that his sleep problems 
began during his service.  Rather, at his May 2010 hearing the 
Veteran testified that he began to have sleep problems in 
approximately 1995, which is more than 27 years after his 
service.

Instead, the Veteran contends that his sleep apnea was caused by 
his service connected anxiety disorder.  The Veteran's VA 
treatment records confirm that he was diagnosed with sleep apnea 
in early 2009.  However, they do not provide any association 
between the Veteran's sleep apnea and his military service or his 
psychiatric disorder.  

The Veteran did not provide any information about why he believed 
that his sleep apnea was related to his anxiety disorder other 
than the conclusory assertion that there is some type of 
relationship between the two conditions.  At the September 2009 
DRO hearing the Veteran's representative indicated that the 
Veteran's sleep apnea was related to the Veteran's psychiatric 
disorder because approximately 10 years ago, in the case of 
another Veteran, the Board found a Veteran's sleep disorder to be 
related to his service connected PTSD.  However, what occurred in 
another Veteran's case is not relevant to this Veteran's 
individual circumstances and does not provide competent evidence 
of a link between this Veteran's anxiety disorder NOS with 
elements of PTSD and his sleep apnea.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable with respect to the Veteran's claim for service 
connection for sleep apnea because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for sleep apnea is denied.

	B. Tinnitus

The Veteran's service treatment records do not show complaints 
of, or treatment for, tinnitus.  

At his May 2010 hearing, the Veteran testified that while he was 
in the Navy he worked in a ship's engine room and that he was 
exposed to loud noise in that area.  He did not wear hearing 
protection because if he did so he would have been unable to hear 
other people speaking and giving orders over the engine room 
noise.  The Veteran credibly testified that he noticed ringing in 
his ears during his service, although at times he almost did not 
recognize it because of the volume of the noise on the ship.  The 
tinnitus became more noticeable to the Veteran after service when 
he was not around so much noise.  This was consistent with the 
Veteran's testimony at the September 2009 hearing that was held 
at the RO.

The Veteran is competent to testify that he perceived ringing in 
his ears since he was in service.  Tinnitus was noted on a VA 
audiometric study.  Therefore, giving the benefit of the doubt to 
the Veteran, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.

Service connection for sleep apnea, including as secondary to NOS 
with elements of PTSD, is denied. 


REMAND

At the Veteran's hearings in September 2009 and in May 2010 the 
Veteran testified that he was exposed to loud noises while he was 
working in the engine room as a boiler technician while he was 
aboard ship in the Navy.  He testified that he did not wear 
hearing protection at those times.  He testified that shortly 
after service he began to notice that his hearing was not as good 
as it had been previously.  He testified that since that time, he 
continued to have difficulty hearing.  He now has hearing aids.  
The Veteran's testimony is sufficient to satisfy the low standard 
for affording him a VA examination that was set forth in 
McClendon v. Nicholson, 20Vet. App. 79, 86 (2006).

Additionally, while there are some records of audiological test 
results in the claims file, more recent and complete treatment 
records should be obtained.  Tests on file indicate the presence 
of a high frequency hearing loss, but do not contain an opinion 
as to the most likely cause of the hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and 
request that he identify all treatment that 
he received for his hearing loss.  All 
identified treatment records should be 
obtained.  VA treatment records should also 
be obtained.  If records are identified but 
cannot be obtained this fact, as well as the 
efforts that were made to obtain the records, 
should be clearly documented in the claims 
file.  The Veteran should also be notified of 
VA's inability to obtain the records.  

2.  Then, the Veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his hearing loss.  The 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran has hearing loss that was 
caused by his military service, including his 
exposure to engine room noise while he was 
serving in the Navy.  The examiner should set 
forth a complete rationale for his or her 
conclusions in the report of examination.  If 
he or she is unable to provide the requested 
opinion with resort to undue speculation, 
then he or she should explain why this is the 
case.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


